Case 1:19-cr-10080-NMG Document 699-3 Filed 12/18/19 Page 1 of 3




                     Exhibit 3
                      Case 1:19-cr-10080-NMG Document 699-3 Filed 12/18/19 Page 2 of 3
From:                     Scott Simon <SSimon@usc.edu>
To:                       Jovan Vavic
CC:                       Pat Haden; Donna Heinel; Steve Lopes; Sandy Olsen; Russ Romano; Phaidra Nicole Crayton;
                          Darcy Couch; Tim Tessalone; Tim Ojeda; Ivan Lewis; Susie Cognetta; Magdi M El Shahawy;
                          Jennifer Amran; Jennifer Hong; Marilee Pischel; Clare Pastore; Christina Tangalakis; Cody Busia;
                          Todd Hewitt; Jeff Fucci; Todd Davis; Marko Pintaric; Casey Moon; Stefan Luedecke; David M.
                          Roberts; Paul Perrier; Kevin Sergent; Joyce Bell; Bradley T Boswell; Aaron Stephen Price; Kyle
                          Edward Waterstone; Nathan Roy Wood; Andrew Price Matson; Damilola Sule
Sent:                     10/3/2014 5:56:54 PM
Subject:                  Updated MWP Eligibility Report - 10.3.14
Attachments:              MWP Eligibility Report - 10.3.14.pdf




Jovan-

Attached to this e-mail is an updated 2014-15 eligibility report for the men's water polo team as of today, October
3, 2014. Please be aware of the following status changes and eligibility issues:

Change in Status:

Wilson,        - Eligible for all CARA, including competition.


-
Eligibility Issues:

                                              Not eligible for any CARA. Eligible for financial aid. Pursuant to bylaw
                                    12.8.2.5, former student-athlete may continue to take part in organized,
                                    institutional practice sessions in that sport without being a counter, provided the
                                    individual has eligibility remaining under the five-year rule. However, SA must
                                    receive required medical exam (see Sandy Olsen).

                                              Not eligible for any CARA. Eligible for financial aid. Pursuant to bylaw
                                    12.8.2.5, former student-athlete may continue to take part in organized,
                                    institutional practice sessions in that sport without being a counter, provided the
                                    individual has eligibility remaining under the five-year rule. However, SA must
                                    complete required NCAA Compliance forms (see Scott Simon) and receive
                                    required medical exam (see Sandy Olsen).




Please remember that only those students whose names appear on the roster attached to this report may practice
or compete. Students marked with a status change indicating that they are no longer on the roster (e.g. 'Quit',
'Dropped', 'Withdrawn') may not practice or compete. Only students marked with a 'Y' under eligibility on the
attached spreadsheet may compete. No other students may practice or compete until they are cleared by the
Compliance Office, and their name appears on a subsequent Eligibility Report. Please note that "practice"
includes all athletically-related meetings, required workouts, and any athletic activities at which coaches are present
or about which coaches receive any reports, including attendance. Please notify our office immediately if you wish
to add any other student-athletes to your squad.


Scott Simon
Director of Athletic Compliance
University of Southern California
213-740-0543 (Office)
213-407-7704 (Cell)
213-740-4559 (Fax)


                                                                                                       USAO-VB-01362380
ssimon@usc.edu Case 1:19-cr-10080-NMG Document 699-3 Filed 12/18/19 Page 3 of 3




-,~
Stay Connected With USC Athletics

 %




                                                                           USAO-VB-01362381
